DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-9 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,927,193 B2 to Beasley (“Beasley”).
Regarding claims 1, 8 and 15, Beasley discloses a device (adapter 10, Figs. 2A, 2B, 9) implementable on a firearm 200, comprising: 
a pistol frame (lower 212) of the firearm having a grip (magazine well 212);
a magazine funnel (comprising right half 12 and a left half 14) configured to couple to an opening (the bottom opening of mag well 212) at a bottom of a grip 212 of the firearm, the magazine funnel having a first side (front 20) and a second side (rear 22) opposite the first side; and 
a securing mechanism (anchor mechanism comprising adjuster 90, gib 84 and rear surface 74, see Fig. 2B) protruding from the first side 22 of the magazine funnel such that, when a gap (annotated below) related to the securing mechanism is expanded while the magazine funnel is coupled to the opening with the securing mechanism inserted into a void (defined by the internal surfaces of mag well 

    PNG
    media_image1.png
    451
    459
    media_image1.png
    Greyscale

Beasley further discloses a gib 84 of the securing mechanism that is made of Delrin (4:45-55) which would naturally compress, elastically deform, or otherwise “bend” as it is driven forward into the inside surface of the front wall of the magazine well by the adjuster 90 (4:20-40, Fig. 4).
Regarding claims 2, 9 and 16, Beasley further discloses wherein the securing mechanism comprises: 
a first tab 90 protruding from the first side 22 of the magazine funnel and comprising a threaded hole (“A dual action screw 96 is threadedly received within the tapped hole and has one end threadedly received within the bottom of the gib adjuster”, 4:30-35); 
and a second tab 84 protruding from the first side 22 of the magazine funnel and parallel to the first tab (see Fig. 4), 
90 is between the second tab 84 and a back wall 220 of the grip, and 
wherein the gap (annotated above) comprises a gap between the first tab and the second tab (see Fig. 4, wherein the gap is positioned between an upper surface of adjuster 90 and a back surface of gib 84).
Regarding claims 7 and 14, Beasley further discloses wherein the magazine funnel is made of metal or alloy (4:55-60).
Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,845,138 B2 to Landis et al. (“Landis”).
Regarding claims 1, 8 and 15, Landis discloses a device (Fig. 1) implementable on a firearm (Fig. 2), comprising: 
a pistol frame of the firearm having a grip 16;
a magazine funnel 10 configured to couple to an opening at a bottom of a grip 16 of the firearm (see Fig. 2 regarding the coupling), the magazine funnel having a first side (top) and a second side (bottom) opposite the first side; and 
a securing mechanism 15 protruding from the first side (the top) of the magazine funnel 10 such that, when a gap (between flexible segments 12B and cylindrical end 12A) related to the securing mechanism is expanded while the magazine funnel is coupled to the opening with the securing mechanism inserted into a void 16A of the grip 16, the securing mechanism 15 secures the magazine funnel 10 to the grip of the firearm (3:60-67).

    PNG
    media_image2.png
    374
    479
    media_image2.png
    Greyscale

Beasley further discloses flexible segments 12B of the securing mechanism that bend outwardly to frictionally engage the walls of the void (3:60-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Landis as applied to claims 1, 8 and 15 above, and further in view of US 10,488,142 B2 to Jacobson (“Jacobson”).
Regarding claims 5, 6, 12, 13, 19 and 20, Landis is silent regarding wherein the magazine funnel 10 and the securing mechanism 15 are portions of a monolithic piece made of polymer or plastic. However, Jacobson discloses a device in the same field of endeavor (Fig. 2) having a securing mechanism comprising tabs 112, 114, 116 defining an expandable gap therebetween to frictionally secure the 102. The securing mechanism 112, 114, 116 and the magazine structure are portions of a monolithic piece 100 made of polymer or plastic (4:1-5). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landis to have the magazine funnel and the securing mechanism be portions of a monolithic piece made of polymer or plastic, as taught by Jacobson, as a matter of design choice of selecting a configuration and material known in the art to be suitable for frictionally retaining accessories within the voids of firearms.

    PNG
    media_image3.png
    550
    410
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 3, 4, 10, 11, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
12A of a retaining mechanism 15. The screw pushing tabs 12B outwardly against walls of a pistol grip void as the screw is screwed out toward the second side of the magazine funnel 10. The disclosed structure of Landis falling short of anticipating a first tab comprising a threaded hole, a screw screwed through a back wall of the grip and the threaded hole and acting upon the tabs as claimed. The known prior art fails to make obvious modification of Landis to arrive at the claimed limitations.
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/JOSHUA T SEMICK/Examiner, Art Unit 3641